DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau on November 24, 2021.

The application has been amended as follows: 

26. (Currently Amended) A semiconductor manufacturing apparatus comprising: 
a load support configured to load a work substrate; 
	an annular member;
an annular member attaching and detaching part configured to attach and detach the annular member; and 
a processing unit configured to process the work substrate, 
wherein the processing unit comprising: 
a holder arranged to hold the work substrate including a first substrate and a second substrate bonded to each other, the annular member surrounds a side edge of the first substrate; 
a first fluid supply arranged to supply a first fluid in a first direction to the second substrate of the work substrate held by the holder; and

wherein the annular member attaching and detaching part is located between the load support and the processing unit, 
wherein the annular member includes a first section and a second section, each of the first and second sections including a circular arc portion, raised portions at end portions -4- 4811-5783-2436.1Atty. Dkt. No. 114124-0263 of the circular arc portion, and recessed portions at the end portions of the circular arc portion, the raised portions arranged to be inserted into respective of the recessed portions.

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13-16, 24, 26, and 27 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest a semiconductor manufacturing apparatus with the combination of an annular member and an annular member detaching part as recited in claims 1, 3, 5, 7, 9, 11, 13-16, and 24. Likewise, the prior art of record fails to teach or fairly suggest a semiconductor manufacturing apparatus with the combination of an annular member and an annular member detaching part as recited in claims 26 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716